Citation Nr: 0026907	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hysterectomy, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to service connection for a headache 
disorder, claimed as secondary to the service-connected 
hysterectomy.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression, claimed as secondary to the 
service-connected hysterectomy.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
depression and for migraine headaches; an evaluation in 
excess of 50 percent disabling was denied for hysterectomy; 
and entitlement to individual unemployability was denied.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  The governing criteria for such an award 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
allowable schedular evaluation for service-connected 
hysterectomy, to include special monthly compensation on 
account of anatomical loss of a creative organ.  

2.  The record does not include competent evidence which 
relates depression to the service-connected hysterectomy or 
to the period of active service.  

3.  The record does not include competent evidence which 
relates a headache disorder to the service-connected 
hysterectomy or to the period of active service.  

4.  The veteran is not unemployable as a result of service-
connected disability.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent disabling is not 
warranted for the service-connected hysterectomy.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.116, Diagnostic Code 7617 (1999).  

2.  A psychiatric disorder, to include depression, is not 
proximately due to or the result of the service connected 
hysterectomy; nor was a psychiatric disorder incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1999).  

3.  A headache disorder is not proximately due to or the 
result of the service-connected hysterectomy; nor was a 
headache disorder incurred in or aggravated by the veteran's 
period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 3.310 (1999).  

4.  A total disability rating based on individual 
unemployability due to service-connected disability is not 
warranted. 38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased evaluation claim

The veteran contends that an evaluation of 100 percent 
disabling is warranted for her service-connected 
hysterectomy.  According to the veteran, an evaluation of 50 
percent disabling is too little for compensation for both 
ovaries following a period of post-surgical convalescence.   

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Diagnostic Code 7617 provides for a total rating for six 
months after complete removal of the uterus and both ovaries, 
and a 50 percent rating is warranted thereafter.  Diagnostic 
Code 7618 provides for a total rating for three months after 
removal of the uterus, including the corpus, and a 30 percent 
rating is warranted thereafter.  Under Diagnostic Code 7619, 
a 100 percent rating is assigned with removal of both 
ovaries, with complete extirpation and artificial menopause, 
for six months after excision, and a 30 percent rating is 
assigned thereafter.

The report of the veteran's August 1977 separation 
examination shows a history of hysterectomy in February 1976 
with absence of uterus, cervix, and ovaries.  In December 
1977, service connection was granted for post-operative 
status, total hysterectomy.  Following the expiration of the 
post-convalescent period, a 50 percent rating was assigned 
for this disability under Diagnostic Code 7617.  Entitlement 
to special monthly compensation was also granted on account 
of the anatomical loss of a creative organ.  

A VA outpatient gynecological treatment note, dated March 
1994, shows that the veteran gave a history of a total 
abdominal hysterectomy.  It was noted that she had 
experienced post-surgical symptoms and was on estrogen 
replacement therapy (ERT) for several years, but had now been 
off ERT for several years.  An assessment of normal 
examination, status post total abdominal hysterectomy, 
bilateral salphingo-oophorectomy is shown.  A March 1995 
outpatient treatment note shows an assessment of normal 
examination, ERT, status post total abdominal hysterectomy.  
When seen for her annual gynecological examination in March 
1996, the veteran complained of intermittent hot flashes.  

In a November 1998 statement, the veteran stated that she has 
suffered continuously from hot flashes, migraine headaches, 
and depression.  At a hearing before the undersigned in March 
2000, she indicated that the residuals of her hysterectomy 
include periodic monthly discharge and osteoporosis due to a 
decrease in estrogen levels.  She also complained of 
increased frequency of yeast infections.  

Having reviewed the record, the Board has concluded that an 
evaluation in excess of 50 percent disabling is not warranted 
for the service-connected hysterectomy.  Specifically, this 
disability is currently rated as 50 percent disabling, which 
is the maximum allowable schedular rating for removal of the 
uterus and both ovaries under the applicable rating criteria.  
The Board is aware that the veteran has complained of hot 
flashes, frequent infections, and periodic monthly discharge.  
However, the evaluation of 50 percent disabling, which the 
veteran has received since 1977, has been assigned to 
compensate all of the residual symptomatology associated with 
the service-connected hysterectomy.  In addition, the veteran 
is in receipt of special monthly compensation for the 
anatomical loss of a creative organ.  
The Board recognizes that the veteran feels that the rating 
schedule is inadequate to compensate the symptomatology 
associated with the service-connected hysterectomy.  However, 
the Board is bound by regulation to utilize the currently 
effective rating schedule in determining the degree of 
impairment associated with service-connected disabilities.  

The rating schedule does not provide for an evaluation in 
excess of 50 percent disabling for post-operative removal of 
the uterus and both ovaries.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher evaluation for the service-connected 
hysterectomy.  Accordingly, the claim is denied.  As the 
preponderance of evidence is unfavorable, there is no doubt 
to be resolved.  


II.  Service connection claims

The veteran contends that service connection is warranted for 
depression and for migraine headaches, as it is her belief 
that these disorders are secondary to her service-connected 
hysterectomy.  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
service connection claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  VA 
has a duty to assist the veteran to develop facts in support 
of a well grounded claim.  38 U.S.C.A. § 5107(a) (West 1996) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The veteran 
has not alleged, and the record does not indicate, the need 
to obtain any pertinent records which have not already 
associated with the claims folder.  Thus, the Board finds 
that VA's duty to assist the veteran has been satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may be warranted for psychoses on 
a presumptive basis, if the disability is manifested to a 
compensable degree within one year following the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non- 
service connected condition is proximately due to, or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 


Psychiatric disorder, to include depression

The veteran contends that she has ongoing problems with 
depression due to complications from her service-connected 
hysterectomy.  

Service medical records show that in June 1977, the veteran 
complained of nervousness for the past 3-4 weeks.  It was 
noted that she was taking Premarin and she requested a 
Valium.  She was referred to a mental health unit for 
evaluation, and the corresponding treatment note indicates 
that she was very nervous and had pressures on her job.  It 
was also noted that she had some problems dealing with the 
hysterectomy which she had undergone one year before and that 
she had problems with early morning working.  The report of 
the August 1977 separation examination shows that the veteran 
was psychiatrically evaluated as normal.  On a report of 
medical history, completed in August 1977, the veteran 
indicated that she had never had and did not now have 
problems with depression or excessive worry or nervous 
trouble of any sort.  

The record includes private treatment records, dated in 
January and February 1984, which show that the veteran was 
followed by Francis J. Kitele, M.D.  A January 24, 1984 
treatment note indicates complaints of sore throat and 
dizziness, and diagnoses of acute UGI and flu syndrome are 
shown.  When seen by Dr. Kitele on February 16, 1984, the 
veteran was still having some flu symptoms.  It was noted 
that she was having some problems at work and she was on a 
leave of absence while awaiting legal settlement.  Diagnoses 
of chest pain and flu syndrome are shown.  When seen on 
February 23, 1984, the veteran's chief complaints included 
pains around the heart.  It was noted that she was under a 
lot of pressure of work, she seemed depressed, and her health 
was deteriorating rapidly.  She could not sleep at night and 
she had no appetite.  On examination, blood pressure was 
borderline high and she was depressed.  Diagnoses included 
anorexia, weight loss, dehydration, and fatigue, and it was 
planned that she would be hospitalized the next day.  The 
discharge summary shows that the veteran was hospitalized 
from February 24, 1984, to February 29, 1984, and final 
diagnoses of anorexia, weight loss, dehydration, and fatigue 
are shown.  

A March 1995 gynecological treatment note shows that the 
veteran complained of acute depression secondary to a recent 
job termination and difficulty sleeping at night.  An 
assessment of normal examination, ERT, status post total 
abdominal hysterectomy, was given.  A February 1996 VA 
outpatient treatment record shows that the veteran complained 
of depression and that she was unable to eat or sleep.  She 
stated that she had been depressed off and on since 1977 with 
hospitalizations on several occasions due to nerves.  An 
assessment of depression is shown.  

A February 1996 ambulatory outpatient treatment record shows 
that the veteran presented with a chief complaint of 
depression.  It was noted that her son had been murdered in 
January 1996 and that she had attended the initial hearing 
for the person accused of the murder.  She reported problems 
with anorexia in the past and she complained that appetite 
was poor and she cried all the time.  Assessments included 
reactive depression and status post hysterectomy on 
estrogens.  Elavil was prescribed.  When seen for her annual 
gynecological examination in March 1996, the veteran gave a 
history of depression and she indicated that her son had been 
murdered one month before.  In June 1996, she was seen for 
follow-up for a history of depression.  

In a November 1998 statement, the veteran indicated that she 
has suffered continuously from hot flashes, migraine 
headaches, and depression.  She stated that during her active 
service, she suffered depression due to a pregnancy and 
hysterectomy that was performed.  She also indicated that she 
almost had a breakdown and was helped by a private physician 
that she started using before getting out of service.  

In a VA Form 9 (substantive appeal), dated August 1999, the 
veteran indicated that the fact that she had been fired by 
the VAMC in Decatur had added to the depression that she was 
experiencing.  She also indicated her belief that she should 
be awarded 100 percent disability based on depression, as she 
is being treated with Prozac and she finds it extremely 
difficulty to support herself with the 50 percent she is 
currently receiving.  

At a hearing before the undersigned in March 2000, the 
veteran testified that after her hysterectomy, she was 
depressed quite a bit.  She indicated that she and her 
husband had wanted more children and that her marriage broke 
up a few years after the hysterectomy.  She stated that when 
she did not get any help from the military for depression 
during her active service, she sought treatment from Dr. 
Kittelle, a private physician who was a psychiatrist.  
According to the veteran, she saw Dr. Kittelle for 
approximately a year prior to her discharge and for a period 
of 3 years until she relocated to Atlanta.  She also 
indicated that she had told him about the headaches that 
started after the hysterectomy, and he had told her that it 
could be depression.  The veteran indicated that her current 
medications included Prozac for depression, and she reported 
that she had been hospitalized for depression for a week and 
a half in 1984.  

At the hearing, the veteran was informed that the record did 
not include reports of the in-service treatment by Dr. 
Kitele.  She was also informed of the need to present 
evidence relating her claimed psychiatric disorder to service 
or her service-connected disability.  It was determined that 
the file would be held open for a period of 30 days to give 
the veteran a chance to obtain additional records from Dr. 
Kitele, and she was informed that she could submit any 
additional evidence during that time period.  

Having reviewed the record, the Board has concluded that 
service connection is not warranted for a psychiatric 
disorder, to include depression, which the veteran has 
claimed as secondary to her service-connected hysterectomy.  
Specifically, the evidence does not indicate that the 
veteran's post-service treatment for depression, to include a 
diagnosis of reactive depression, is related to her period of 
active military service or to her service-connected 
hysterectomy.  

Service medical records show that the veteran was treated for 
complaints of nervousness in June 1977, at which time it was 
noted that she had been having problems since a hysterectomy 
one year before and that she was experiencing pressure at 
work.  Thereafter, there is no evidence of in-service 
treatment for nervousness or depression and the veteran was 
psychiatrically evaluated as normal at the time of the August 
1977 separation examination, at which time she denied a 
history of problems with depression or nervous trouble of any 
sort when reporting her medical history.  This tends to 
establish that any in-service depression was acute and 
resolved.  

Following the veteran's discharge from active duty, there is 
no record of treatment for depression until February 1984, at 
which time she was noted to be depressed when seen for 
evaluation by Dr. Kitele, who diagnosed her with weight loss, 
anorexia, dehydration, and fatigue.  The records also show 
that she was also recovering from acute UGI and flu syndrome 
at that time.  She was subsequently hospitalized for a period 
of 5 days, and the hospital report indicates that she 
appeared to be depressed and that she had been having 
problems at her job.  Thereafter, complaints of depression 
are not indicated until March 1995, at which time a VA 
treatment record shows that the veteran complained of acute 
depression secondary to job termination.  In February 1996, 
she was treated for reactive depression and it was noted that 
her son had recently been murdered.  

On review of the record, the Board finds that the veteran has 
failed to present any competent evidence which suggests that 
her post-service treatment for depression is related to her 
service-connected hysterectomy or her period of active 
military service generally.  The veteran complained of 
nervousness on one occasion during her active duty; however, 
she was psychiatrically evaluated as normal on separation and 
she denied a history of depression at that time.  At the time 
of treatment for depression in February 1984 and March 1995, 
it was noted that she was having problems at work, and in 
February 1996, she was treated for "reactive depression," 
associated with the recent death of her son.  Thus, the 
medical evidence suggests that the veteran's post-service 
treatment for depression has been attributed to post-service 
events, including employment difficulties and the death of a 
family member, as opposed to residuals of hysterectomy.  

Most importantly, the Board notes that the record does not 
include an opinion from a medical professional which relates 
the veteran's post-service treatment for depression to her 
service-connected hysterectomy or to the period of active 
service.  Furthermore, as noted, the available medical 
evidence suggests that the veteran's depression is 
attributable to other post-service factors.  Thus, the 
evidence does not demonstrate that the veteran has a 
psychiatric disorder, to include depression, which is 
proximately due to or the result of a service-connected 
disease or injury.  Furthermore, there is no evidence to show 
that the current diagnoses of depression is related to the 
period of active service, to include treatment for 
nervousness therein.  The Board also notes that as there is 
no evidence that a psychoses was diagnosed within one year 
following the veteran's discharge from active service, 
service connection is not warranted for a psychiatric 
disorder on a presumptive basis.  

The Board is aware of the veteran's contentions that she has 
been continuously depressed since the time of her in-service 
hysterectomy.  The veteran is competent to report on that 
which comes to her through her senses, to include her 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Thus, the veteran is competent to report that she has a 
history of depression since the time of service.  However, as 
a layman the appellant is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  Thus, the 
veteran's contentions to the effect that her depression is 
related to the period of active service and her service-
connected hysterectomy do not constitute competent evidence 
of such a relationship.  

The Board also notes that the veteran has asserted that she 
received treatment for depression from Dr. Kitele during her 
period of active service, and that she was treated by him for 
3 years until she relocated to Atlanta.  However, the record 
does not include records showing treatment by Dr. Kitele 
prior to 1984 or that the veteran was treated by Dr. Kitele 
for depression during the period of active service.  At her 
travel board hearing, the veteran was informed of this 
discrepancy and she was given the opportunity and an 
additional period of time within which to submit the evidence 
of in-service treatment by Dr. Kitele.  Thus, there was 
compliance with the provisions of 38 C.F.R. § 3.103 (1999); 
however, the record does not indicate that any such 
additional records have been submitted by the veteran.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against a finding 
that a psychiatric disorder, to include depression, is either 
proximately due to or the result of the service-connected 
hysterectomy.  In addition, there is no competent evidence of 
a relationship between depression and the veteran's period of 
active service, to include treatment for nervousness therein.  
Therefore, the claim for service connection for a psychiatric 
disorder, to include depression, is denied.  


Migraine headache disorder

The veteran contends that she has migraine headaches due to 
her service-connected hysterectomy.  She has indicated that 
these headaches occur two to three times weekly and are 
sometimes severe enough that they prevent her from working.  

Service medical records show that in October 1975, the 
veteran complained of headaches in conjunction with 
complaints of cramps and stomach problems.  In June 1977, the 
veteran complained of headaches with nervousness for the past 
3-4 weeks.  It was noted that she was taking Premarin, she 
was allergic to Phenobarbital, and she had requested Valium.  
She was referred to CMHA for further evaluation.  The August 
1977 separation examination report is negative for notation 
of a headache disorder.  

A VA outpatient treatment record, dated February 1996, shows 
that the veteran complained of depression with migraine 
headaches and upset stomach.  She indicated that she was 
unable to eat or sleep.  A February 1996 
ambulatory/outpatient note shows that the veteran was seen 
for complaints of depression following her son's murder one 
month before.  She also reported that she could not sleep and 
her migraine headaches had been worse.  

In a November 1998 statement, the veteran indicated that she 
has suffered continuously from hot flashes, migraine 
headaches (which had intensified over the past 5 years), and 
depression.  

At a hearing before the undersigned in March 2000, the 
veteran testified that she was currently taking Ibuprofen and 
Tylenol No. 3 for headaches.  She stated that the headaches 
sometimes last 2-3 hours, and sometimes as many as 8 hours.  

At the hearing, the veteran was informed of the need to 
submit evidence relating the claimed headache disorder to her 
period of active service or to her service-connected 
disability.  It was agreed that the claims file would be held 
open for an additional period of 30 days to allow the veteran 
to submit additional evidence in support of her claim.  

Having reviewed the record, the Board has concluded that 
service connection is not warranted for a headache disorder, 
which the veteran has claimed as secondary to her service-
connected hysterectomy.  The veteran has complained of 
recurrent migraine headaches, and she is competent to report 
on that which comes to her through her senses, to include her 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, there is competent evidence of the current 
manifestation of a headache disorder.  

However, the veteran has not presented any competent evidence 
which associates the current headache disorder with her 
service-connected hysterectomy or the period of active 
service.  The service medical records show complaints of 
headaches on two occasions; however, there is no evidence of 
an in-service diagnosis for a migraine disorder or treatment 
for a chronic headache disorder.  Following the veteran's 
discharge from active duty, there is no record of treatment 
or complaints of headaches or a headache disorder until 1996.  
Thus, there is no evidence of continuity of symptomatology 
for a headache disorder.  

Most importantly, the record does not include an opinion from 
a medical professional which relates the currently manifested 
headache disorder to the service-connected hysterectomy; nor 
has a medical professional associated the current headache 
disorder with the period of military service.  While it is 
the veteran's contention that her headache disorder is 
secondary to her service-connected hysterectomy, she is not 
competent to offer opinions on medical causation, and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).   

The Board also notes that at her personal hearing, the 
veteran was notified that she would need to submit evidence 
relating her headache disorder to the period of service or to 
her service-connected hysterectomy.  She was provided with 
the opportunity and an additional amount of time within which 
to submit such evidence, and thus, there was compliance with 
38 C.F.R. § 3.103 (1999).  However, no such additional 
evidence was provided during the specified time period.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available evidence weighs against a 
finding that a headache disorder is proximately due to or the 
result of the service-connected hysterectomy.  In addition, 
the evidence does not warrant a finding that service 
connection is related to the period of active service or to 
treatment for complaints of headaches on two occasions 
therein.  Accordingly, the claim for service connection for a 
headache disorder is denied.  
III.  Entitlement to individual unemployability

As a preliminary matter, the Board finds that the claim for a 
total rating based on individual unemployability due to 
service-connected disability (TDIU) is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991). See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  That 
is, the Board finds that the claim is not implausible when 
the contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  The provisions of 
38 C.F.R. § 4.16(a) (1999) provide that total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than the total, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. §§ 4.15, 4.17 
(1999). Marginal employment, including at odd jobs or at less 
than half the usual remuneration, will not be considered 
incompatible with a determination of unemployability. 38 
C.F.R. § 4.17(a) (1999).  To warrant a total rating based on 
individual unemployability, the veteran's service-connected 
disabilities must be severe enough, in light of her 
educational background and employment history, to render her 
unable to secure and follow a substantially gainful 
occupation. 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  

The record must reflect some factor that takes a particular 
case outside the norm in order for a claim for individual 
unemployability benefits to prevail. Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993). The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough. Van Hoose, 4 Vet. App. at 363. A high rating in 
itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the can find employment." 
Id.  Moreover, the veteran's advancing age and non-service- 
connected disabilities may not be considered. See 38 C.F.R. § 
3.341(a) (1999); Van Hoose, 4 Vet. App. at 363; Hersey, 2 
Vet. App. at 94.  

In determining whether a particular veteran is unemployable, 
the Board must also give full consideration to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability. 38 C.F.R. § 4.15 (1999). 
Furthermore, the Board must consider the effects of the 
veteran's service-connected disability or disabilities in 
context of his employment and educational background. See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992).

The veteran is 48 years old and she has indicated that she 
completed 4 years of college.  The DD Form 214 shows that her 
primary specialty during active service was as clerk typist, 
with a related civilian occupation of office manager.  The 
only disability for which service connection has been granted 
is hysterectomy, which is currently rated with the maximum 
allowable schedular rating of 50 percent disabling.  

On a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), the veteran indicated 
that she last worked from June 1993 to March 1994, during 
which time she was employed by the VAMC in Decatur, Georgia, 
doing secretarial work.  She indicated that she left this 
employment due to her service-connected disability.  Previous 
employment was noted to include full-time secretarial 
employment from 1990 to 1993.  

In a statement dated November 1998, the veteran indicated 
that for over 3 years, she has beat the streets to try and 
find work, and the only jobs that she can get are temporary 
and they end almost as soon as they begin.  She indicated 
that she can no longer support herself, and she stated her 
belief that she is entitled to individual unemployability 
based on the fact that she was fired by the VA hospital due 
to a hostile working environment which was created by her 
supervisor.  

The record includes a VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability 
Benefits), dated January 1999, which was completed by an 
official at the veteran's former place of employment, the 
VAMC in Decatur, Georgia.  It was noted that the veteran last 
worked in March 1995 and she was not currently working as a 
result of resignation.  The record also includes a VA Form 
21-4192 from Literacy Action, Inc., which indicates that the 
veteran was last employed as an administrative assistant in 
March 1994, and she was no longer employed as her skills were 
inadequate to meet the demands of the job description.  

In a VA Form 9, dated August 1999, the veteran stated that 
she did not resign from her employment at the Decatur VAMC, 
but that she was fired from that position. 

At a hearing before the undersigned in March 2000, the 
veteran stated that she was not presently working and she had 
not been working since the time of her employment at the VA 
hospital in 1995.  She indicated that the VA hospital was not 
sympathetic to her headache and depression issues.  

Having reviewed the record, the Board has concluded that a 
total rating based on individual unemployability due to 
service-connected disability is not warranted.  Initially, it 
is noted that the schedular requirements of 38 C.F.R. 
§ 4.16(a) have not been met as the veteran's single service-
connected disability is not ratable as 60 percent disabling 
or more.  Thus, the appellant does not meet the basic 
schedular requirements for the claimed benefit.  

In addition, the record indicates that the veteran has a 
college education and experience and training in secretarial 
work.  She has not presented any competent evidence which 
suggests that she is unemployable as a result of her service-
connected hysterectomy.  Furthermore, the evidence does not 
suggest that the service-connected hysterectomy is productive 
of total occupational impairment.  The Board notes that the 
appellant has nonservice-connected disabilities, including 
depression and a headache disorder.  She has not indicated 
that her unemployability is due solely to her service-
connected hysterectomy, but rather, she has related the 
unemployability to effects of migraine headaches, depression, 
and the hysterectomy  
As noted, for the purposes of a total rating based on 
individual unemployability, non-service connected 
disabilities can not be considered. 38 C.F.R. §§ 4.14, 
4.16(a) (1999).  

The veteran has also contended that entitlement to individual 
unemployability is warranted because she was wrongly 
terminated from employment at a VA medical center; however, 
such a claim is not covered within the scope and provisions 
of laws pertaining to the award of a total disability 
evaluation based on individual unemployability as set forth 
in 38 C.F.R. § 4.16 (1999).  

The Board has considered the provisions of 4.16(b)(1999), and 
it is noted that in the July 1999 Statement of the Case, the 
RO considered referral of this case to the Director of 
Compensation and Pension Services for an extraschedular 
rating.  However, the RO determined that there were no 
exceptional factors or circumstances associated with the 
appellant's single service-connected disability which would 
warrant such a referral. 

For the reasons stated above, therefore, the Board finds that 
the preponderance of evidence weighs against a finding that 
the appellant is unemployable due to service-connected 
disability.  Accordingly, the claim for entitlement to a 
total rating based on individual unemployability is denied.  


ORDER

An evaluation in excess of 50 percent disabling is denied for 
hysterectomy. 

Service connection is denied for depression, claimed as 
secondary to the service-connected hysterectomy.

Service connection is denied for migraine headaches, claimed 
as secondary to service-connected hysterectomy.

Entitlement to a total rating based on individual 
unemployability is denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

